Citation Nr: 1335411	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-43 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for chronic neuritis of the left saphenous nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran; Veteran's daughter


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

A Travel Board hearing was conducted in this matter before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with his service-connected chronic neuritis of the left saphenous nerve are more severely disabling than reflected by the currently assigned noncompensable disability evaluation and warrant a higher rating. 

In a March 2011 letter from the Veteran's physician, N.M., M.D., Dr. M. stated that the Veteran's disability "causes chronic neuropathic pain and hyperesthesia with inability to carry out any heavy labor." Dr. M. also stated that the Veteran suffers from chronic painful parasthesias in the left leg.  

In a March 2012 statement, the Veteran argued that a new VA examination is necessary as his more recent examination was in 2009, and the findings in that examination are insufficient to make a decision on the current severity of his disorder.  Additionally, the Veteran contended that the Rating Schedule is inadequate to compensate him for his disability, as the maximum 10 percent rating under Diagnostic Code 8627 does not fully account for the daily limitations caused by his disability. 

During the Travel Board hearing in March 2012, the Veteran testified that he experiences pain when anything comes in contact with his lower leg.  He is unable to play contact sports or sleep with his wife on his left side as his leg is hypersensitive to touch.  He has fallen due to the pain he experienced after he hit his leg.  He stated that he was unable to perform some of the duties of his employment at a correctional facility due to his leg pain. 

The Board finds that a current VA examination is necessary to ensure that the service-connected disorder is appropriately evaluated. See 38 C.F.R. § 3.159(c) (4) (2012); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a Veteran claims that a disability is worse than when previously rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination). 

Accordingly, the case is REMANDED for the following action:

1. Request VA outpatient records dating from May 2011 to the present and associate these records with the claims folder. 

2. Schedule the Veteran for a VA examination to evaluate the severity of service-connected chronic neuritis of the left saphenous nerve. 

a. The claims folder must be made available to the examiner. 

b. All indicated tests and studies should be conducted and clinical findings should be reported in detail. 

c. The examiner should indicate whether the Veteran has paralysis of the saphenous nerve and if any paralysis is mild, moderate, severe, or complete.

d. The examiner shall also indicate if the Veteran has any limitation of motion of his left leg due to his neuritis.

e. The examiner must also note any further limitations due to pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disorder and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

3. After taking any further development deemed appropriate, readjudicate the claims. If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


